Beck v City of Niagara Falls (2022 NY Slip Op 03812)





Beck v City of Niagara Falls


2022 NY Slip Op 03812


Decided on June 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ.


98 CA 20-01491

[*1]DANIEL J. BECK AND DEBRA BECK, PLAINTIFFS-RESPONDENTS,
vCITY OF NIAGARA FALLS, ET AL., DEFENDANTS, AND M & M PROPERTY ENTERPRISES, INC., DEFENDANT-APPELLANT. 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (JUSTIN L. HENDRICKS OF COUNSEL), FOR DEFENDANT-APPELLANT.
FRANCIS M. LETRO, ATTORNEYS AND COUNSELORS AT LAW, BUFFALO (CAREY C. BEYER OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered November 6, 2020. The order denied the motion of defendant M & M Property Enterprises, Inc., for summary judgment dismissing the complaint and all cross claims against it. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 26, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 10, 2022
Ann Dillon Flynn
Clerk of the Court